Citation Nr: 0529881	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

2.  Entitlement to service connection for bilateral arthritis 
of the hands.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a disability rating greater than 10 
percent for service-connected residuals of a left hip 
fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972 and from June 1973 to March 1994.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In May 2002, the RO denied entitlement to a compensable 
rating for residuals of a fracture of the left hip and denied 
service connection for hypertension.  In February 2004, the 
RO denied service connection for a heart murmur and major 
depression and denied a petition to reopen a claim for 
service connection for a right shoulder disorder.  In March 
2004, a 10 percent rating was granted for residuals of a 
fracture of the left hip, effective from August 30, 2001.  In 
November 2004, the RO denied service connection for arthritis 
of the hands. 

The Board notes that in a June 2004 supplemental statement of 
the case (SSOC), the RO reopened the claim for service 
connection for a right shoulder disorder.  However, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

In September 2005, the veteran was scheduled for to appear at 
a personal hearing before a Veterans Law Judge at the Board 
in Washington, D.C., however, he failed to appear as 
scheduled.

All of the service connection claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's residuals of a left hip fracture were not shown 
to be productive of malunion of the femur with moderate hip 
disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a left hip fracture have not been met.  38  
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102,  4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5255 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in February 2002, as well as by 
means of the discussions in the May 2002 rating decision, 
September 2002 statement of the case, and March 2004, June 
2004, and February 2005 SSOCs.  The veteran was told of what 
was required to substantiate his claim (including the reasons 
for the denial of his claim), and of his and VA's respective 
duties, and was asked to submit evidence and/or information 
to the RO.  The veteran's claim was initially adjudicated by 
the RO in May 2002.  The February 2002 notice letter was 
provided to the veteran prior to initial adjudication of his 
claim.  Thus, there is no defect with respect to the timing 
of the notice.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

To the extent that the February 2002 letter may have been 
deficient, there is no indication that the outcome of the 
case has been affected.  The appellant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim and his claim has been fully 
developed, as discussed below.  See Mayfield v. Nicholson, 19 
Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's VA treatment records have been obtained, dated 
from 1999 to 2004.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran was afforded VA 
examinations of his hip in March 2002, July 2003, and October 
2004.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim.


Residuals of a left hip fracture

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

The regulations do not give past medical reports precedence  
over current findings.  Francisco v. Brown, 7 Vet. App. 55,  
58 (1994).  While the evaluation of a service-connected  
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 
4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the  
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Factors of joint disability include increased or 
limited  motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R.  §§ 4.40, 4.45, 
4.59.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be  
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App.  
80, 85 (1997).

Service connection for the residuals of a fracture of the 
left hip was granted in August 1994, wherein a noncompensable 
disability rating was assigned.  That rating remained in 
effect until the veteran filed his claim for an increase in  
October 2001.  During the pendency of this appeal, by rating 
action dated in March 2004, the RO determined that the 
veteran's service-connected residuals of a left hip fracture 
warranted an increased disability rating of 10 percent 
effective as of August 30, 2001.

The veteran's service-connected residuals of a left hip 
fracture are rated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5255.  Under this rating 
criteria, a 10 percent disability rating is assigned for 
malunion of the femur with mild knee or hip disability.  A 20 
percent disability rating is assigned for malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
disability rating is warranted for malunion of the femur with 
marked knee or hip disability.  A 60 percent disability 
rating is assigned for fracture of the femur surgical neck 
with false joint, and for nonunion of the femur with loose 
motion, weight bearing preserved with aid of brace.  The 
maximum 80 percent disability rating is warranted for 
fracture of femur shaft or anatomical neck with nonunion and 
loose motion.
  
Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2005).

Limitation of abduction, adduction or rotation of the thigh 
warrants a maximum evaluation of 20 percent.  38 C.F.R.  § 
4.71a, Diagnostic Code 5253.  Limitation of extension of a 
thigh warrants a maximum evaluation of 10 percent.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5251.

Where flexion of the thigh is limited to 30 degrees, a 20 
percent evaluation is warranted.  A 30 percent evaluation 
contemplates limitation of motion to 20 degrees.  38 C.F.R. §  
4.71a, Diagnostic Code 5252.

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

VA outpatient treatment records dated from November 1999 to 
July 2001 show that  veteran was seen in September 2001 for 
reported left hip pain and stiffness at the beginning of the 
day and while working as a mailman.  He said that he had to 
take frequent pain medications.  Physical examination 
revealed full range of motion of the hip with no erythema or 
warmth.  Motor strength was intact. 

A VA examination report dated in March 2002 shows that the 
veteran reported that he had been working at the post office 
for seven years.  He worked part time.  Physical examination 
revealed full range of motion of the hip without pain.  The 
veteran ambulated, got on and off the examining table, and in 
and out of the chair without difficulty.  X-rays of the left 
hip were within normal limits.

A VA examination report dated in July 2003 shows that the 
veteran provided a history of a fracture of the left femoral 
head during his period of active service. He reported that he 
had been placed in traction for three months that resulted in 
healing of the fracture, but since that time he had pain in 
his left hip which was described as an eight in severity on a 
scale of one to 10.  He would take medication three to four 
times daily for pain control.  Physical examination of the 
left hip revealed flexion of the hip of 45 degrees, external 
rotation of 70 degrees, and internal rotation of 30 degrees, 
all of which produced mild discomfort.  There was tenderness 
to palpation of the left greater trochanter.  Abduction was 
30 degrees with mild discomfort and adduction was 20 degrees 
with mild discomfort.  The impression was fracture of the 
left femoral head in 1976 with healing with treatment with 
continued left hip pain. An X-ray of the hip dated in April 
2002 was referenced with was within normal limits.

A VA examination report dated in January 2004 show that the 
veteran reported constant pain in the left hip, which had 
become progressively worse.  He indicated that he had to 
medically quit his job in March of 2002 because he could not 
stand or walk for long periods of time.  His pain was usually 
brought on with walking or standing too long or twisting in 
the wrong direction. He would use a cane to get around and 
occasionally use a wheelchair.  Physical examination revealed 
that his left knee showed no edema and no deformities. He had 
flexion of zero to 140 degrees without pain, zero degrees of 
full extension without pain, stable medial and lateral 
collateral ligaments, stable anterior and posterior cruciate 
ligaments, stable medial and stable lateral meniscus.  There 
was no pertinent diagnosis specifically regarding the left 
hip.

VA outpatient treatment records dated in from August 2001 to 
June 2004 show reported chronic left hip pain beginning in 
August 2001 with medication used for pain.  Treatment records 
dated in July 2002 show joint pain controlled with medication 
and X-ray of the left hip within normal limits.  Physical 
examination in November 2002 revealed that the left hip had 
maximal tenderness along gluteus medius and pain on resisted 
left hip abduction, only slightly, with resisted flexion and 
extension.  In February 2002, physical therapy was commenced 
to decrease pain while maintaining active range of motion of 
the left hip.  Treatment records dated in March 2003 show 
increasing pain and weakness of the left hip with significant 
weakness with left hip flexion.  X-ray was unremarkable. 
Physical therapy was continued.

A VA examination report dated in October 2004 shows that the 
veteran reported that in the preceding year the pain in his 
left hip had became bad enough that he had to retire from the 
post office.  The pain was said to be daily.  He added that 
he also had some sleep disturbance.  He used a cane in his 
right hand, used no other device. He would do very little 
driving.  He was able to bathe and feed himself.  He had 
occasional swelling in the knee, but did not have increased 
limitations with repetitive motion or flare-ups.  Physical 
examination revealed that the veteran walked with a cane, 
slowly, and with a limp.  The left hip had 35 degrees of 
flexion with pain, no extension, 35 degrees of abduction and 
zero degrees of adduction.  These motions were painful.  The 
impression, in pertinent part, was fracture of the left 
femoral head.  The examiner added that he was unable to 
provide any degrees of limitations, but that the major factor 
was pain.

In this regard, the Board finds the criteria for a 20 percent 
disability rating for the veteran's left hip disability have 
been approximated.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5252.  The veteran's left hip demonstrated 
flexion to only 35 degrees in October 2004 and pain was 
described a major factor.  VA treatment records dated in 
March 2003 showed increasing pain and weakness of the left 
hip with significant weakness with left hip flexion.

While the evidence supports a 20 percent disability rating, 
the criteria for a 30 percent rating have not been not met.  
The veteran has not demonstrated flexion of the left hip 
limited to 20 degrees.  The objective evidence of record 
reveals range of motion in the left hip substantially better 
than that warranting an evaluation in excess of 20 percent, 
even when considering additional limitations imposed by pain.  
Flexion to 35 degrees in October 2004 was accomplished with 
pain and the veteran indicated that he did not have increased 
limitations with repetitive motion or flare-ups.  See 
38 C.F.R. §§ 4.40, 4.45.  Accordingly, a higher evaluation is 
not warranted under Diagnostic Code 5252.

Similarly, the evidence does not show a flail hip joint, 
ankylosis, or malunion or nonunion of the left femur as 
contemplated by a higher evaluation under Diagnostic Code 
5250, 5254, or 5255.  X-rays of the left hip have been 
negative, with no evidence of malunion or nonunion.  The 
Board notes that the veteran has also been granted service 
connection for a disability of the left knee described as 
iliotibial band syndrome, which has been rated separately 
pursuant to Diagnostic Code 5257.   38 C.F.R. § 4.14 (2005) 
clearly establishes that the  evaluation of the same 
disability or the same manifestation of a disability under 
different diagnostic codes is to be avoided when rating a 
veteran's service-connected  disabilities.

Therefore, when all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that the disability does not warrant a 
schedular evaluation in excess of 20 percent.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  
"The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

It does not appear that the veteran has an "exceptional or 
unusual" disability.  He has not required any recent periods 
of hospitalization for his left hip.  There is no objective 
evidence to suggest that marked interference with employment 
is the result of the condition.  While the veteran stated 
that he had to retire from the postal service because of his 
hip, VA treatment records indicate that he also suffers from 
residuals of an embolic cerebrovascular accident.  Thus, the 
Board finds that the left hip disability is appropriately 
rated under the schedular criteria, and that referral for 
extraschedular consideration is not warranted. 





ORDER

Entitlement to a disability rating greater than 10 percent 
for service-connected residuals of a left hip fracture is 
denied.


REMAND

Service connection claims

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

As noted above, the veteran served on active duty from 
September 1970 to April 1972 and from June 1973 to March 
1994.  His service medical records are clearly incomplete.  
The RO requested additional service medical records in 
September 1994, but the National Personnel records Center 
(NPRC) did not provide an adequate response.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Additional efforts to obtain these 
records are required.

The veteran has reported that he was treated at Baylor Dallas 
for a stroke and hypertension in July 1999.  Records from 
this facility have not been requested.  In October 2003, the 
veteran stated that he had been treated at the Dallas VA 
Medical Center (VAMC) since 1994.  Currently, only VA 
treatment records dated from November 1999 forward are 
associated with the claims folder.  On remand, the RO should 
make arrangements to obtain the veteran's treatment records 
from Baylor Dallas dated in July 1999, as well as his VA 
treatment records dated from March 1994 to November 1999.

The veteran was employed with the postal service.  In October 
2002, he stated that during a postal service examination in 
1994, he was told that he had hypertension.  In November 2002 
and July 2003, the RO asked that he provide a release so that 
VA could obtain these records.  He did not respond.  As the 
case must be remanded for the foregoing reasons, additional 
efforts to obtain these records are warranted.

The veteran asserts that he currently has hypertension and a 
heart disorder that were first manifested during his period 
of active service.  Service medical records reflect that he 
underwent blood pressure readings on numerous occasions.  A 
chronological record of medical care dated in November 1989 
shows that he had a blood pressure reading of 140/90 and that 
in November 1991 he had a blood pressure reading of 120/100.  
Subsequent to service, a VA hypertension examination report 
dated in July 2003 shows that the veteran reported having 
elevated blood pressure since 1983.  He was currently 
diagnosed as having hypertensive vascular disease, which was 
controlled on medication.  The examiner, however, did not 
opine as to the date of onset or the etiology of the 
currently diagnosed hypertension and did not address the two 
recorded incidents of elevated blood pressure readings during 
service.

Additionally, the veteran's service medical records reveal 
that in November 1988, January 1989, and February 1989, he 
was said to have an abnormal electrocardiogram.  The July 
2003 VA hypertension examination report shows that he veteran 
reported a history of a heart murmur since 1999.  Physical 
examination revealed a grade 2/6 precordial systolic murmur, 
which was most pronounced at the apex.  No irregularity was 
noted.  The examiner, however, did not opine as to the date 
of onset or the etiology of the heart murmur or the inservice 
incidents of an abnormal electrocardiogram during service.  

As such, appropriate medical opinions should be obtained on 
remand.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the 
veteran's complete service medical 
records for his periods of service from 
September 1970 to April 1972 and June 
1973 to March 1994.  If these records are 
not available, a negative reply is 
required.

2.  Make arrangements to obtain the 
veteran's treatment records for 
hypertension and a stroke from Baylor 
Dallas, dated in July 1999.

3.  Make arrangements to obtain the 
veteran's Dallas VA treatment records, 
dated from March 1994 to November 1999.  
If these records are not available, a 
negative reply is required.

4.  Make arrangements to obtain the 
veteran's complete medical records from 
the postal service, including, but not 
limited to, those dated in 1994.

5.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
cardiovascular examination.  Send the 
claims folder to the examiner for review.  
Ask the examiner to state in the report 
if the claims folder was reviewed.  A 
complete history of the claimed disorders 
should be obtained from the veteran.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.

The examiner is requested to provide an 
opinion as to the date of onset and 
etiology of the veteran's hypertension 
and/or any other cardiovascular disease.  
The examiner should state whether it is 
at least as likely as not (50 percent or 
more likelihood) that the hypertension 
and/or any other cardiovascular disease 
had its onset during active service or is 
related to any in-service disease or 
injury.  In providing this opinion, the 
examiner should specifically review the 
service medical records, including the 
various readings of elevated blood 
pressure during service.

The examiner is also asked to state (1) 
whether any heart murmur that is found is 
a congenital defect, and (2) whether a 
heart murmur constitutes a disease 
resulting in disability.  If it is 
determined that a heart murmur is not a 
congenital defect and is a disease 
resulting in disability, the examiner 
should state whether it is at least as 
likely as not (50 percent or more 
likelihood) that it had its onset during 
active service or is related to any in-
service disease or injury.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

6.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws, regulations and case law.  If the 
decisions with respect to the claims remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claims are to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


